 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN M. SANCHEZ,                                  No. 1: 18-cv-00966-DAD-SKO
12                        Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DISMISSING
13            v.                                       ACTION WITH PREJUDICE FOR
                                                       PLAINTIFF’S FAILURE TO STATE A
14    BITER, et al.,                                   COGNIZABLE CLAIM

15                        Defendants.                  (Doc. No. 11)

16

17           Plaintiff John M. Sanchez (“plaintiff”), a state prisoner proceeding pro se and in forma
18   pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 on July 18, 2018. (Doc. No.
19   1.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
20   § 636(b)(1)(B) and Local Rule 302.
21           On March 11, 2019, the assigned magistrate judge screened the first amended complaint

22   and issued findings and recommendations, recommending that this action be dismissed with

23   prejudice due to plaintiff’s failure to state a cognizable claim. (Doc. No. 11.) The findings and

24   recommendations recommended that leave to amend not be granted because the defects in

25   plaintiff’s pleading were not capable of being cured through amendment. (Id. at 12.) The

26   findings and recommendations gave plaintiff twenty-one (21) days to file objections. (Id.)

27   Plaintiff did not file objections.

28   /////
                                                       1
 1           On May 28, 2019, the court adopted the findings and recommendations in full and
 2   dismissed the action with prejudice. (Doc. No. 13.) On June 4, 2019, plaintiff filed a pleading
 3   which the court construed as a motion for reconsideration. (Doc. No. 15.) Plaintiff indicated
 4   therein that he had not received the findings and recommendations; therefore, he was unable to
 5   file objections. (Id.) On June 14, 2019, the court granted plaintiff’s motion for reconsideration,
 6   vacated the order and judgment dismissing the action, and granted plaintiff an extension of time
 7   to file objections to the March 11, 2019 findings and recommendations. (Doc. No. 16.) On
 8   August 5, 2019, and September 16, 2019, plaintiff filed his objections. (Doc. Nos. 20, 21.)
 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
10   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
11   objections, the court finds the findings and recommendations to be supported by the record and
12   by proper analysis. In his objections, plaintiff does not meaningfully dispute that his complaint

13   fails to allege a cognizable claim and that leave to amend would be futile given that the defects in

14   his complaint are not curable by amendment. Accordingly, the court will adopt the findings and

15   recommendations.

16           Lastly, on August 5, 2019 and October 18, 2019, plaintiff filed two separate motions

17   requesting that his case be remanded “to the lower courts.” (Doc. Nos. 19, 22.) The court is

18   confused as to what plaintiff is requesting in these motions, given that the district court is the

19   lower court in the federal judicial system. Accordingly, the court will also deny plaintiff’s

20   miscellaneous motions.

21           For the reasons set forth above:

22           1.     The findings and recommendations issued on March 11, 2019 (Doc. No. 11) are

23                  adopted in full;

24           2.     This action is dismissed with prejudice due to plaintiff’s failure to state a

25                  cognizable claim;

26   /////

27   /////

28   /////
                                                         2
 1        3.    Plaintiff’s motions to remand the case (Doc. Nos. 19, 22) are denied; and
 2        4.    The Clerk of the Court is directed to close this case.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   November 15, 2019
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
